Judgment, Supreme Court, New York County (Joan Carey, J.), rendered on December 21, 1983, and judgment of Supreme Court, Bronx County (Burton Hecht, J.), rendered on December 22, 1983, unanimously affirmed.
Application by appellant’s counsel to withdraw as counsel is granted. (See, Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that there are no nonfrivolous points which could be raised on these appeals. Concur—Kupferman, J. P., Sullivan, Carro, Asch and Fein, JJ.